         Case 2:19-cv-00123-LPR Document 12 Filed 09/02/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

BYRON D. BRITTON                                                             PETITIONER
Reg. #27410-045

v.                             Case No. 2:19-cv-00123-LPR

DEWAYNE HENDRIX,
Warden, FCI – Forrest City Low                                              RESPONDENT

                                       JUDGMENT

       Consistent with the Order entered on September 2, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 2nd day of September 2020.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
